                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

Juan V. Anderson,

                      Plaintiff,

       v.                                  Civil No. 21-1076 (SRN/DTS)

Mike Rigner et al.,

                 Defendants.
______________________________________

Juan V. Anderson,

                      Plaintiff,

v.                                         Civil No. 21-1126 (SRN/DTS)

Henry Police Department et al.,

                 Defendants.
______________________________________

Juan V. Anderson,

                      Plaintiff,

v.                                         Civil No. 21-1127 (SRN/DTS)

Michael Regnier et al.,

                 Defendants.
______________________________________

Juan V. Anderson,

                      Plaintiff,

v.                                         Civil No. 21-1128 (SRN/DTS)

Erick Mund et al.,

                 Defendants.
______________________________
Juan V. Anderson,

                      Plaintiff,

v.                                                       Civil No. 21-1150 (SRN/DTS)

Randy Yedinak et al.,

                 Defendants.
______________________________________

Juan V. Anderson,

                      Plaintiff,

v.                                                       Civil No. 21-1151 (SRN/DTS)

Bill Betram et al.,

                 Defendants.
______________________________________

Juan V. Anderson,

                      Plaintiff,

v.                                                       Civil No. 21-1152 (SRN/DTS)

Tim Henson et al.,

                      Defendants.



SUSAN RICHARD NELSON, United States District Judge.

       This Court recently transferred or dismissed five actions brought in this District by

plaintiff Juan V. Anderson against defendants located in Illinois for alleged wrongdoing

committed in Illinois. See Anderson v. Butts, No. 21-CV-0937 (SRN/DTS); Anderson v.

Morris Police Department, No. 21-CV-0971 (SRN/DTS); Anderson v. Casson, No. 21-

                                             2
CV-0972 (SRN/DTS); Anderson v. Henson, No. 21-CV-1022 (SRN/DTS); Anderson v.

Krewer, No. 21-CV-1023 (SRN/DTS). As the Court explained, under 28 U.S.C.

§ 1391(b),

               [a] civil action may be brought in —

                      (1) a judicial district in which any defendant
                      resides, if all defendants are residents of the
                      State in which the district is located;

                      (2) a judicial district in which a substantial part
                      of the events or omissions giving rise to the
                      claim occurred, or a substantial part of property
                      that is the subject of the action is situated; or

                      (3) if there is no district in which an action may
                      otherwise be brought as provided in this
                      section, any judicial district in which any
                      defendant is subject to the court’s personal
                      jurisdiction with respect to such action.

None of those conditions were met on the faces of the complaints filed in those cases.

Accordingly, the matter first filed by Anderson was transferred to the United States

District Court for the Central District of Illinois pursuant to 28 U.S.C. § 1406(a), while

the remaining actions were dismissed without prejudice under that same provision.

       The same is true of the seven matters now before the Court that have been brought

by Anderson in this District. Once more, each of the defendants named to these seven

actions are alleged to reside in Illinois. Once more, none of the events or occurrences at

issue in these seven actions is alleged to have occurred in Minnesota. These matters

should not have been filed in this District.

       “The district court of a district in which is filed a case laying venue in the wrong

division or district shall dismiss, or if it be in the interest of justice, transfer such case to


                                                3
any district or division in which it could have been brought.” 28 U.S.C. § 1406(a). A

district court may act sua sponte under § 1406(a). Trujillo v. Williams, 465 F.3d 1210,

1222 (10th Cir. 2006). After reviewing the pleadings submitted in each of these seven

matters, the Court concludes that transfer of these matters would not serve the interests of

justice. None of the seven pleadings set forth Anderson’s claims for relief in even the

minimal detail required by Rule 8(a)(2) of the Federal Rules of Civil Procedure, and

some — perhaps all — of the seven cases appear related to the events at issue in the

matter that has already been transferred to the Central District of Illinois. Moreover,

dismissal of these matters without prejudice will not preclude Anderson from prosecuting

any potentially viable claims for relief in a more appropriate district. The interests of

justice in this matter therefore tilt towards dismissal rather than transfer; accordingly,

each of these matters will be dismissed without prejudice under § 1406(a).

                                          ORDER

       Based on the submissions and the entire file and proceedings herein,

       IT IS HEREBY ORDERED that each of these matters be DISMISSED

WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1406(a).

       LET JUDGMENT BE ENTERED ACCORDINGLY.

  Dated: May 10, 2021                             s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge




                                              4
